Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahara et al. (US Publication 2019/0277919) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  Also it is noted that this only qualifies as prior art because foreign priority has not been perfect such that an English translation (this is an intervening reference) of the foreign priority document has been presented – see 35 U.S.C. 119(b)(3).
In regard to claims 1 and 11, Takahara et al. discloses a diagnostic device/method for a battery (abstract), the diagnostic device comprising: 
a measurement unit configured to acquire a voltage value of the battery (abstract); and 
a diagnostic unit configured to: 
cause the battery to perform discharge at a first current value during a first period and estimate a first internal resistance value that is the internal resistance value when the discharge at the first current value is continued during the first period, based on the voltage value acquired by the measurement unit (figure 3, first step of S110, paragraph 53) 
cause the battery to perform discharge at a first current value during a second period longer than the first period and estimate a second internal resistance value that is the internal resistance value when the discharge at the first current value is continued during the second period, based on the voltage value acquired by the measurement unit (figure 3, second step of S110, paragraph 53), 
cause the battery to perform discharge at a second current value larger than the first current value during the first period and estimate a third internal resistance value that is the internal resistance value when the discharge at the second current value is continued during the first period, based on the voltage value acquired by the measurement unit (figure 3, third step of S110, paragraph 53), 
cause the battery to perform discharge at the second current value during the second period and estimate a fourth internal resistance value that is the internal resistance value when the discharge at the second current value is continued during the second period, based on the voltage value acquired by the measurement unit (figure 3, second step of S110, paragraph 53), and 
diagnose the battery based on the first internal resistance value, the second internal resistance value, the third internal resistance value, and the fourth internal resistance value (see S111 and S112, wherein the four internal resistances are calculated into two and then the two calculated into one, in which that one is used to estimate the power value – see S113 which then is used to diagnose the device, shown in figure 2, see paragraphs 54-61, see also paragraph 43).
In regard to claims 2 and 12, Takahara et al. discloses wherein the diagnostic unit is configured to cause the battery to perform the discharge at the first current value and then perform the discharge at the second current value (see first and third steps in S110 in paragraph 53).
In regard to claims 3 and 13, Takahara et al. discloses wherein the diagnostic unit is further configured to cause the battery to perform discharge at a current value of zero (figure 3, S103, paragraph 46, while it does not say zero, if the battery is not charging, the charge is being discharged).
In regard to claims 4 and 14, Takahara et al. discloses wherein the diagnostic unit performs the discharge at a current value of zero before performing the discharge at the first current value (figure 3, S103 happens before S110).
In regard to claims 5 and 15, Takahara et al. discloses wherein the diagnostic unit is configured to cause the battery to perform discharge at the first current value during the first period before causing the battery to perform discharge at the first current value during the second period (see first and second steps in S110 paragraph 53).
In regard to claims 6 and 16, Takahara et al. discloses wherein the diagnostic unit is configured to cause the battery to perform the discharge at the first current value and then perform the discharge at the second current value (see first and third steps in S110 in paragraph 53).
In regard to claims 7, 8, 17, and 18, Takahara et al. discloses wherein the measurement unit is further configured to acquire a current value of the battery (abstract).
	In regard to claims 9, 10, 19, and 20, Takahara et al. discloses wherein the first current value is smaller than a predetermined target current value during the first period, the first period shorter than a predetermined target period (paragraph 45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ling et al. (2019/0168617) – which discloses determining a discharge process of a battery.  Wherein a resistance of an internal circuit of the battery, which is related to the discharge of the battery and eventually to detecting if the battery is abnormal (abstract).  Also resistance of the short circuit battery identified at multiple times and voltage as seen in figures 3E and 4E.
	Oono et al. (US Publication 2020/0326378) – discloses an abnormality detection of a battery, wherein an abnormality is detected when the value of the internal resistance decreases while the battery is being discharged (abstract and also figures 4-6).
	Cho et al. (9696382) discloses a method for estimating the maximum power of a battery using a first plurality of internal resistances corresponding to a plurality of states of charges of the battery and a second plurality of internal resistances according to a second plurality of states of charges.  There is also a unit for measuring current and voltage.
	Minamiura et al. (6611128) discloses detecting a battery condition by an internal resistance measuring block which measures an internal resistance variabtion measured for each battery block during a prescribed time interval during a charging operation, but also has detection information reflected in discharging operations (see abstract and figure 6b)
	Nakanishi et al. (6486637) discloses an unusual heating of a battery by detecting the internal resistance of the battery based on the voltage and current, and graphs the change in the internal resistance and temperature characteristics (figure 6).
	Sun (10969439) is the patent issued from the parent case of this continuation and should also appear on the file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896